Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Claims 1, 11, 13-14, 17-20 and 41 have been amended, claims 2-7, 9-10, 12, 21-35, 38-40, 42-47, and 49 have been cancelled, and new claims 61-53 have been added.  Claims 1, 8, 11, 13-20, 36-37, 41, 48 and 50-53 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive for the following reasons:	

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance the “Belghoul, Um, Che, Kakishima, Jang, Li, Suzuki and Jung do not disclose or teach at least the following distinguishing feature in the amended claim 1: the scheduling information comprises: a clear channel assessment (CCA) type; and wherein the CCA type comprises CCA of a predefined detection duration and CCA of multiple detections with random backoff”.



Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states wherein the scheduling information comprises a clear channel assessment (CCA) type, and wherein the CCA type comprises CCA of a predefined detection duration and CCA of multiple detections with random backoff.
Um: [0019] teaches "in the notifying of the DCI, the base station gives an uplink grant to each user terminal together with a common random back-off counter value" interpreted as indicating a CCA type of detection with backoff by including the random back-off value.
Belghoul: [0036] teaches wherein the CCA type comprises CCA of a predefined detection duration "The wireless access network equipment and/or the UE can listen for at least a fixed period of time, e.g., at least 20 or 34 micro-seconds, before transmitting using the unlicensed radio frequency band”.
Belghoul: [0088] teaches and CCA of multiple detections with random backoff  "In some embodiments, the LTE-U capable wireless communication device repeats the CCA for the at least a portion of the unlicensed RF band during the one of the UL transmission opportunities after waiting for a back-off time period when the CCA initially indicates that the at least a portion of the unlicensed RF band is not available for transmission" where “repeats the CCA” is interpreted as multiple detections using the back-off time.
Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out the particular plurality of UL subframes that is intended.  Claim 13, which is dependent on claim 11 where a plurality of UL subframes is defined, limits wherein the at least one blank symbol comprises at least one of: a last symbol in a previous subframe of a first one of a plurality of UL subframes where the newly scheduled UE is scheduled; a first symbol in the first one of a plurality of UL subframes where the newly scheduled UE is scheduled; a first symbol in a first one of the plurality of UL subframes; or a last symbol in a last one of the plurality of UL subframes is indefinite as to which plurality of subframes is intended.  The Examiner interprets the limitation is a typographical error(s) and should be read as “the plurality of UL subframes” as defined in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1, 8, 20, 41, and 50 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al. (hereafter Belghoul), US Patent Publication 2016/0233989 A1 in view of Um, et al. (hereafter Um) US Patent Publication 2018/0092128 A1.

Regarding Claim 1, Belghoul teaches A method for transmitting data, comprising: sending scheduling information to a user equipment (UE) in a downlink subframe (PDCCH),  (Belghoul:  [0035] "A downlink control channel, e.g., the physical downlink control channel (PDCCH), can be used to communicate information from access network equipment, eNodeBs, to UEs to indicate scheduled downlink transmissions and uplink transmission opportunities (grants)"),
the scheduling information being used to schedule the UE to transmit uplink (UL) data in at least one UL subframe on an unlicensed carrier; (Belghoul:  [0035] "The PDCCH can be communicated using the primary component carrier (PCC) of the primary cell (Pcell) and can assign downlink resources and uplink resources for both the PCC and for secondary component carriers (SCCs) of one or more secondary cells (Scells)...An uplink control channel, e.g., the physical uplink control channel (PUCCH), can be used to communicate signaling messages from a UE to an eNodeB using the PCC of the Pcell. In some embodiments, the PCC can be within a licensed radio frequency spectrum while one or more SCCs can be within an unlicensed radio frequency spectrum");
and receiving the UL data transmitted by the UE.  (Belghoul:  [0035] "An uplink control channel, e.g., the physical uplink control channel (PUCCH), can be used to communicate signaling messages from a UE to an eNodeB using the PCC of the Pcell. In some embodiments, the PCC can be within a licensed radio frequency spectrum while one or more SCCs can be within an unlicensed radio frequency spectrum").
and wherein the CCA type comprises CCA of a predefined detection duration (Belghoul: [0036] "The wireless access network equipment and/or the UE can listen for at least a fixed period of time, e.g., at least 20 or 34 micro-seconds, before transmitting using the unlicensed radio frequency band. The wireless access network equipment and/or the UE can listen for signal energy that equals or exceeds a power level, e.g., at or above -72 or -83 dB, for at least the fixed period of time to determine whether a portion of the unlicensed radio frequency band is occupied...the wireless access network equipment and the UE can support a back-off mechanism, e.g. delaying a next attempt to transmit by an exponentially increasing back-off time period, when determining that the unlicensed radio frequency band is occupied"),
and CCA of multiple detections (repeats CCA) with random backoff. (Belghoul: [0088] "In some embodiments, the LTE-U capable wireless communication device repeats the CCA for the at least a portion of the unlicensed RF band during the one of the UL transmission opportunities after waiting for a back-off time period when the CCA initially indicates that the at least a portion of the unlicensed RF band is not available for transmission"). 
Belghoul does not explicitly teach wherein the scheduling information comprises a clear channel assessment (CCA) type.
However, Um does teach wherein the scheduling information (DCI) comprises a clear channel assessment (CCA) type, (Um: [0019] " in the notifying of the DCI, the base station gives an uplink grant to each user terminal together with a common random back-off counter value" indicating detection with backoff type CCA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Belghoul to include the teachings of Um in order to identify a CCA type in the DCI by a providing a random back-off counter value (Um: [0019]).

Regarding Claim 8, The method of claim 1, the combination of Belghoul and Um teaches wherein when self-scheduling is adopted and the at least one UL subframe and the downlink subframe (PDSCH) belong to a same maximum channel occupation time (MCOT), the CCA type is the CCA of the predefined detection duration (designated common random back-off counter value).  (Um: [0152-0153, Figs. 7A/B] "FIG. 7B is an exemplary diagram of a self-scheduling scheme in which the common random back-off counter value is scheduled to the user terminals in the frequency sharing by using wireless communication system 100 of the present invention...As illustrated in FIGS. 7A and 7B, the respective user terminals (UEs) may receive the UL grant information at different locations [via PDSCH] and terminate a count-down and then perform the ECCA or LBT according to the designated common random back-off counter value").
The rational and motivation for adding this teaching of Um is the same as for Claim 1.

Regarding Claim 20, Belghoul teaches A method for transmitting data, comprising: receiving scheduling information in a downlink subframe (PDCCH),  (Belghoul:  [0035] "A downlink control channel, e.g., the physical downlink control channel (PDCCH), can be used to communicate information from access network equipment, eNodeBs, to UEs to indicate scheduled downlink transmissions and uplink transmission opportunities (grants)"),
the scheduling information being used to schedule a user equipment (UE) to transmit uplink (UL) data in at least one UL subframe on an unlicensed carrier; (Belghoul:  [0035] "The PDCCH can be communicated using the primary component carrier (PCC) of the primary cell (Pcell) and can assign downlink resources and uplink resources for both the PCC and for secondary component carriers (SCCs) of one or more secondary cells (Scells)...An uplink control channel, e.g., the physical uplink control channel (PUCCH), can be used to communicate signaling messages from a UE to an eNodeB using the PCC of the Pcell. In some embodiments, the PCC can be within a licensed radio frequency spectrum while one or more SCCs can be within an unlicensed radio frequency spectrum");
and transmitting the UL data in the at least one UL subframe on the unlicensed carrier according to the scheduling information.  (Belghoul:  [0035] "An uplink control channel, e.g., the physical uplink control channel (PUCCH), can be used to communicate signaling messages from a UE to an eNodeB using the PCC of the Pcell. In some embodiments, the PCC can be within a licensed radio frequency spectrum while one or more SCCs can be within an unlicensed radio frequency spectrum").
and wherein the CCA type comprises CCA of a predefined detection duration (Belghoul: [0036] "The wireless access network equipment and/or the UE can listen for at least a fixed period of time, e.g., at least 20 or 34 micro-seconds, before transmitting using the unlicensed radio frequency band. The wireless access network equipment and/or the UE can listen for signal energy that equals or exceeds a power level, e.g., at or above -72 or -83 dB, for at least the fixed period of time to determine whether a portion of the unlicensed radio frequency band is occupied...the wireless access network equipment and the UE can support a back-off mechanism, e.g. delaying a next attempt to transmit by an exponentially increasing back-off time period, when determining that the unlicensed radio frequency band is occupied"),
and CCA of multiple detections (repeats CCA) with random backoff. (Belghoul: [0088] "In some embodiments, the LTE-U capable wireless communication device repeats the CCA for the at least a portion of the unlicensed RF band during the one of the UL transmission opportunities after waiting for a back-off time period when the CCA initially indicates that the at least a portion of the unlicensed RF band is not available for transmission"). 
Belghoul does not explicitly teach wherein the scheduling information comprises a clear channel assessment (CCA) type.
However, Um does teach wherein the scheduling information (DCI) comprises a clear channel assessment (CCA) type, (Um: [0019] " in the notifying of the DCI, the base station gives an uplink grant to each user terminal together with a common random back-off counter value" indicating detection with backoff type CCA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Belghoul to include the teachings of Um in order to identify a CCA type in the DCI by a providing a random back-off counter value (Um: [0019]).

Regarding Claim 41, Belghoul teaches A device (eNodeB) for transmitting data, comprising a processor (Fig. 11, 1102) and a memory (Fig. 11, 1104) storing computer-readable operation instructions (Belghoul:  [0109]), wherein when the computer- readable operation instructions in the memory are run, the processor is configured to: send scheduling information to a user equipment (UE) in a downlink subframe (PDCCH),  (Belghoul:  [0035] "A downlink control channel, e.g., the physical downlink control channel (PDCCH), can be used to communicate information from access network equipment, eNodeBs, to UEs to indicate scheduled downlink transmissions and uplink transmission opportunities (grants)"),
the scheduling information being used to schedule the UE to transmit uplink (UL) data in at least one UL subframes on an unlicensed carrier; (Belghoul:  [0035] "The PDCCH can be communicated using the primary component carrier (PCC) of the primary cell (Pcell) and can assign downlink resources and uplink resources for both the PCC and for secondary component carriers (SCCs) of one or more secondary cells (Scells)...An uplink control channel, e.g., the physical uplink control channel (PUCCH), can be used to communicate signaling messages from a UE to an eNodeB using the PCC of the Pcell. In some embodiments, the PCC can be within a licensed radio frequency spectrum while one or more SCCs can be within an unlicensed radio frequency spectrum");
and receive the UL data transmitted by the UE. (Belghoul:  [0035] "An uplink control channel, e.g., the physical uplink control channel (PUCCH), can be used to communicate signaling messages from a UE to an eNodeB using the PCC of the Pcell. In some embodiments, the PCC can be within a licensed radio frequency spectrum while one or more SCCs can be within an unlicensed radio frequency spectrum").
and wherein the CCA type comprises CCA of a predefined detection duration (Belghoul: [0036] "The wireless access network equipment and/or the UE can listen for at least a fixed period of time, e.g., at least 20 or 34 micro-seconds, before transmitting using the unlicensed radio frequency band. The wireless access network equipment and/or the UE can listen for signal energy that equals or exceeds a power level, e.g., at or above -72 or -83 dB, for at least the fixed period of time to determine whether a portion of the unlicensed radio frequency band is occupied...the wireless access network equipment and the UE can support a back-off mechanism, e.g. delaying a next attempt to transmit by an exponentially increasing back-off time period, when determining that the unlicensed radio frequency band is occupied"),
and CCA of multiple detections (repeats CCA) with random backoff. (Belghoul: [0088] "In some embodiments, the LTE-U capable wireless communication device repeats the CCA for the at least a portion of the unlicensed RF band during the one of the UL transmission opportunities after waiting for a back-off time period when the CCA initially indicates that the at least a portion of the unlicensed RF band is not available for transmission"). 
Belghoul does not explicitly teach wherein the scheduling information comprises a clear channel assessment (CCA) type.
However, Um does teach wherein the scheduling information (DCI) comprises a clear channel assessment (CCA) type, (Um: [0019] " in the notifying of the DCI, the base station gives an uplink grant to each user terminal together with a common random back-off counter value" indicating detection with backoff type CCA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Belghoul to include the teachings of Um in order to identify a CCA type in the DCI by a providing a random back-off counter value (Um: [0019]).

Regarding Claim 50, The device of claim 49, Belghoul does not explicitly teach wherein when self-scheduling is adopted and the at least one UL subframe and the downlink subframe belong to a same maximum channel occupation time (MCOT), the CCA type is the CCA of the predefined detection duration.
However, Um does teach wherein when self-scheduling is adopted and the at least one UL subframe and the downlink subframe (PDSCH) belong to a same maximum channel occupation time (MCOT), the CCA type is the CCA of the predefined detection duration (designated common random back-off counter value).  (Um: [0152-0153, Figs. 7A/B] "FIG. 7B is an exemplary diagram of a self-scheduling scheme in which the common random back-off counter value is scheduled to the user terminals in the frequency sharing by using wireless communication system 100 of the present invention...As illustrated in FIGS. 7A and 7B, the respective user terminals (UEs) may receive the UL grant information at different locations [via PDSCH] and terminate a count-down and then perform the ECCA or LBT according to the designated common random back-off counter value").
The rational and motivation for adding this teaching of Um is the same as for Claim 43.

Claim 11 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al. (hereafter Belghoul), US Patent Publication 2016/0233989 A1 in view of Um, et al. (hereafter Um) US Patent Publication 2018/0092128 A1, and in further view of Che, et al. (hereafter Che) US Patent Publication 2011/0142075 A1.

Regarding Claim 11, The method of claim 1, the combination of Belghoul and Um teaches wherein the at least one UL subframe comprises a plurality of UL subframes; (Belghoul: [0069] "the eNodeB 395 can provide LTE Assisted Access (LAA) to the UE 396 by scheduling and communicating grants for multiple subframes in which the UE 396 can communicate the UL data").
The combination of Belghoul and Um does not explicitly teach wherein when a new UE is scheduled during the plurality of UL subframes or the different set of UEs are scheduled in each of the plurality of UL subframes, at least one of first indication information or second indication information is sent to the UE, the first indication information being used for indicating an UL subframe in which at least one symbol is reserved or kept blank of the plurality of UL subframes, the second indication information being used for indicating a number of the reserved or blank symbols,  wherein a location of the subframe where the at least one blank symbol is located is indicated in a bitmap manner.
However, Che does teach wherein when a new UE is scheduled during the plurality of UL subframes or the different set of UEs are scheduled in each of the plurality of UL subframes, at least one of first indication information or second indication information is sent to the UE, the first indication information being used for indicating an UL subframe in which at least one symbol is reserved or kept blank of the plurality of UL subframes,  (Che: [0026] "The method includes making a first assignment by assigning a first resource to a UE for single AN signaling. Making a second assignment by assigning a second resource to the UE for multi-bit AN signaling in conjunction with the single AN signaling is also included in the method. A resource block reserved for sending dynamic AN feedback includes the first resource and the second resource. The method includes providing (e.g., via a transmitter) an indication of the first assignment and the second assignment");
the second indication information being used for indicating a number of the reserved or blank symbols,  wherein a location of the subframe where the at least one blank symbol is located is indicated in a bitmap manner. (Che: [0061] Rate matching for the multi-bits ACK/NACK transmitted on PUSCH can be made in such a way that the number of symbols reserved for multi-bits ACK/NACK during a single UL subframe is set to be a multiple of four symbols (M.sub.AN=k.times.4 symbols, k.sup..epsilon.[1,2,3, . . . )").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Belghoul and Um to include the teachings of Che in order to indicate an UL subframe and a number of the reserved or blank symbols in a bitmap (Che: [0026, 0061]).

Claim 13 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al. (hereafter Belghoul), US Patent Publication 2016/0233989 A1 in view of Um, et al. (hereafter Um) US Patent Publication 2018/0092128 A1, and Che, et al. (hereafter Che) US Patent Publication .

Regarding Claim 13, The method of claim 11, the combination of Belghoul, Um, and Che does not explicitly teach wherein the at least one blank symbol comprises at least one of: a last symbol in a previous subframe of a first one of [[a]]the plurality of UL subframes where the newly scheduled UE is scheduled; a first symbol in the first one of [[a]]the plurality of UL subframes where the newly scheduled UE is scheduled; a first symbol in a first one of the plurality of UL subframes; or a last symbol in a last one of the plurality of UL subframes.
However, Kakishima does teach wherein the at least one blank symbol comprises at least one of: a last symbol in a previous subframe of [[a]]the first one of a plurality of UL subframes where the newly scheduled UE is scheduled; a first symbol in the first one of [[a]]the plurality of UL subframes where the newly scheduled UE is scheduled; a first symbol in a first one of the plurality of UL subframes; or a last symbol in a last one of the plurality of UL subframes.  (Kakishima: [0107] When the user terminal receiving DL-SCFDMA is not instructed to transmit the UL SRS (i.e. another user terminal transmits the UL SRS), the user terminal reserves a last symbol of DL-SCFDMA SF for the UL SRS (i.e. does not transmit a signal in the last symbol). For example, the shortened format is applied to DL-SCFDMA SF").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Belghoul, Um, and Che to include the teachings of Kakishima in order reserve a last symbol of a plurality of UL subframes (Kakishima: [0107]).

Claims 14-16 and 51-53 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al. (hereafter Belghoul), US Patent Publication 2016/0233989 A1 in view of Um, et al. .

Regarding Claim 14, The method of claim 1, the combination of Belghoul and Um teaches wherein the at least one UL subframe comprises a plurality of UL subframes; (Belghoul: [0069] "the eNodeB 395 can provide LTE Assisted Access (LAA) to the UE 396 by scheduling and communicating grants for multiple subframes in which the UE 396 can communicate the UL data"), 
and wherein DCIs corresponding to the plurality of UL subframes are a same DCI or different DCIs;  (Um: [0011] The DCI may include scheduling information for different uplink subframes through two or more different DCIs by using one downlink subframe");
when the DCIs corresponding to the plurality of UL subframes are the same DCI, the DCIs corresponding to the plurality of UL subframes are born through a PDCCH or an ePDCCH;  (Um: [0086] "Downlink control information (DCI) is transmitted through the PDCCH and the ePDCCH ((E)PDCCH))");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Belghoul to include the teachings of Um in order to provide the same of different DCIs corresponding to the plurality of UL subframes (Um: [0011, 0086).
The combination of Belghoul and Um does not explicitly teach and when the DCIs corresponding to the plurality of UL subframes are different DCIs, DCI corresponding to each of the plurality of UL subframes is independently coded and the DCIs corresponding to the plurality of UL subframes are born through a plurality of PDCCHs or ePDCCHs, or the DCIs corresponding to the plurality of UL subframes are jointly coded and the DCIs corresponding to the plurality of UL subframes are born through a PDCCH or an ePDCCH.  
However, Jang does teach and when the DCIs corresponding to the plurality of UL subframes are different DCIs, DCI corresponding to each of the plurality of UL subframes is independently coded and the DCIs corresponding to the plurality of UL subframes are born through a plurality of PDCCHs or ePDCCHs, or the DCIs corresponding to the plurality of UL subframes are jointly coded and the DCIs corresponding to the plurality of UL subframes are born through a PDCCH or an ePDCCH.  (Jang:  [0120] "The PDCCH may have different size and purpose of the control information in accordance with the DCI format and may also vary in size depending upon the coding rate [i.e. different DCIs]", and [0123] "Such DCI formats may be independently applied [coded] for each user equipment, and the PDCCH of multiple user equipments [i.e. plurality of PDCCH] may be multiplexed in a single subframe"). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Belghoul and Um to include the teachings of Jang in order to jointly code a plurality of contiguous or discontinuous UL subframes of a PDCCH (Jang: [0120, 0099, 0190]).

Regarding Claim 15, The method of claim 14, the combination of Belghoul, Um, and Jang teaches wherein under at least one of the following conditions, the DCI corresponding to each of the plurality of UL subframes is independently coded and the DCIs corresponding to the plurality of UL subframes are born through the plurality of PDCCHs or ePDCCHs, or the DCIs corresponding to the plurality of UL subframes are jointly coded and the DCIs corresponding to the plurality of UL subframes are born through the PDCCH or the ePDCCH: the plurality of UL subframes are discontinuous.;  (Jang: [0190] "Accordingly, HARQ processing number or duration (or transmission cycle) of the MTC user equipment may be added to the common control information. For example, within the duration of 8 subframes, data may be transmitted for each subframe having an even-numbered index (subframes 0, 2, 4, 6), and, in this case, the number of subframes required to store data as provision against the generation of NACK within the MTC user equipment may be reduced to 4 subframes").
The rational and motivation for adding this teaching of Jang is the same as for Claim 14.

Regarding Claim 16, The method of claim 14, the combination of Belghoul, Um, and Jang teaches wherein under at least one of the following conditions, the DCIs corresponding to the plurality of UL subframes are born through the PDCCH or the ePDCCH: the multiple UL subframes are continuous; or the multiple UL subframes belong to a same TXOP.  (Um: [0099] "If an (n-4)-th downlink (DL) subframe that enables the self-scheduling is not present in the unlicensed band (e.g., WiFi), the user terminal (UE) may receive an opportunity to transmit the uplink (UL) data within M (natural number) subframe windows (UL opportunistic windows) from the n-th subframe").
The rational and motivation for adding this teaching of Um is the same as for Claim 14.

Regarding Claim 51, The method of claim 1, the combination of Belghoul and Um teaches wherein the at least one UL subframe comprises a plurality of UL subframes; (Belghoul: [0069] "the eNodeB 395 can provide LTE Assisted Access (LAA) to the UE 396 by scheduling and communicating grants for multiple subframes in which the UE 396 can communicate the UL data"), 
The combination of Belghoul and Um does not explicitly teach and wherein the scheduling information further comprises at least one of the following information: a number of scheduled subframes; timing offset information of the scheduled subframes; or information for indicating a location of an ending symbol in a last one of the plurality of UL subframes.    
However, Jang does teach and wherein the scheduling information further comprises at least one of the following information: a number of scheduled subframes; timing offset information of the scheduled subframes; or information for indicating a location of an ending symbol in a last one of the plurality of UL subframes.  (Jang: [0203] Additionally, information on starting from how long after the PDDCH transmission point the PUSCH is to be additionally allocated may be notified through the PDCCH. For example, the base station may transmit an offset (k) value to the MTC user equipment through the PDCCH, which is being transmitted from an n.sup.th subframe, and the MTC user equipment may transmit uplink data to the base station in accordance with the resource allocation cycle starting from an n+k subframe"). 
The rational and motivation for adding this teaching of Jang is the same as for Claim 14.

Regarding claims 52-53, they are substantially the same as claim 51 and are rejected under the same reasoning as claim 51.

Claims 17-18 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al. (hereafter Belghoul), US Patent Publication 2016/0233989 A1 in view of Um, et al. (hereafter Um) US Patent Publication 2018/0092128 A1, and in further view of Li, et al. (hereafter Li) US Patent Publication 2013/0016686 A1.

Regarding Claim 17, The method of claim 1, the combination of Belghoul and Um teaches wherein the at least one UL subframe comprises a plurality of UL subframes;  (Belghoul: [0069] "the eNodeB 395 can provide LTE Assisted Access (LAA) to the UE 396 by scheduling and communicating grants for multiple subframes in which the UE 396 can communicate the UL data"), 
The combination of Belghoul and Um does not explicitly teach wherein each of the plurality of UL subframes transmits a data packet, and the data packet transmitted in each of the plurality of subframes and at least one of a HARQ process number or NDI of the data packet transmitted in each UL subframe are determined in one of the following manners: when the plurality of UL subframes transmit a plurality of different data packets, each of the plurality of data packets has an independent HARQ process number.
However, Li does teach wherein each of the plurality of UL subframes (ACK/NACK 0-7) transmits a data packet, (Li: [0004, Figs. 4-5] "the terminal may transmit uplink service data needed on a corresponding resource in the fourth subframe after the subframe in which the PDCCH is received"),
and the data packet transmitted in each of the plurality of subframes (ACK/NACK 0-7) and at least one of a HARQ process number or NDI of the data packet transmitted in each UL subframe are determined in one of the following manners: when the plurality of UL subframes transmit a plurality of different data packets, each of the plurality of data packets has an independent HARQ process number; (Li: [0007, Figs. 4-5] "acquiring a Hybrid Automatic Repeat Request process number corresponding to a currently-scheduling subframe according to the Hybrid Automatic Repeat Request process number corresponding to the first scheduled subframe and the continuous scheduling indication, and performing a data packet transmission of the corresponding Hybrid Automatic Repeat Request process number in the currently-scheduling subframe by using the scheduling configuration parameter").
 (Li: [0007]).

Regarding Claim 18, The method of claim 1, the combination of Belghoul and Um teaches wherein the at least one UL subframe comprises a plurality of UL subframes;  (Belghoul: [0069] "the eNodeB 395 can provide LTE Assisted Access (LAA) to the UE 396 by scheduling and communicating grants for multiple subframes in which the UE 396 can communicate the UL data"),
The combination of Belghoul and Um does not explicitly teach wherein when both new data packets and a retransmitted packet are transmitted in the plurality of UL subframes each of the plurality of UL subframes is scheduled to correspond to at least one of a HARQ process number or a NDI in an UL grant, an HARQ process number of the retransmitted packet being the same as an HARQ process number of the data packet corresponding to the retransmitted packet during first transmission.
However, Li does teach wherein when both new data packets (Li: Fig. 5, e.g. SF 0-7) and a retransmitted packet (Li: Fig. 5, e.g. SF 12-13) are transmitted in the plurality of UL subframes each of the plurality of UL subframes is scheduled to correspond to at least one of a HARQ process number or a NDI in an UL grant (Li: [0068, Fig. 5]), an HARQ process number (Li: Fig. 5, e.g. SF 4X-5X) of the retransmitted packet being the same as an HARQ process number of the data packet corresponding to the retransmitted packet during first transmission. (Li: [0064] as example for Fig. 5, "a suffix X is add to the process number which needs to be retransmitted.").
The rational and motivation for adding this teaching of Li is the same as for Claim 17.

Claim 19 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al. (hereafter Belghoul), US Patent Publication 2016/0233989 A1 in view of Um, et al. (hereafter Um) US Patent Publication 2018/0092128 A1, and in further view of Suzuki, et al. (hereafter Suzuki) US Patent Publication 2013/0215862 A1.

Regarding Claim 19, The method of claim 1, the combination of Belghoul and Um teaches wherein the at least one UL subframe comprises a plurality of UL subframes;  (Belghoul: [0069] "the eNodeB 395 can provide LTE Assisted Access (LAA) to the UE 396 by scheduling and communicating grants for multiple subframes in which the UE 396 can communicate the UL data"),
The combination of Belghoul and Um does not explicitly teach wherein when one of the plurality of UL subframes transmits two data packets, the two data packets share a same HARQ process number and a DCI format 4 is adopted for first transmission of one of the two data packets, if one of the two data packets is failed to be transmitted, a DCI format 0 is adopted to schedule a retransmitted packet corresponding to the data packet which is failed (retransmission) to be transmitted; if both of the two data packets are failed to be transmitted, the DCI format 4 is adopted to schedule two retransmitted packets corresponding to the two data packets in a same UL subframe; and when each of the two data packets has a HARQ process number, the retransmitted packet corresponding to each of the two data packets is independently scheduled.  
However, Suzuki does teach wherein when one of the plurality of UL subframes transmits two data packets, the two data packets share a same HARQ process number and a DCI format 4 is adopted for first transmission of one of the two data packets, (Suzuki: [0060, Fig. 3] "In FIG. 3, two HARQ processes (the HARQ process corresponding to the first transport block and the HARQ process corresponding to the second transport block) are associated for each one subframe. The first transport block corresponding to DCI format 4 relates to the zeroth to seventh HARQ processes. The second transport block corresponding to DCI format 4 relates to the eighth to fifteenth HARQ processes" interpreted that the same subframes share the same process number);
if one of the two data packets is failed to be transmitted, a DCI format 0 is adopted to schedule a retransmitted packet corresponding to the data packet which is failed (retransmission) to be transmitted;  (Suzuki: [0081-0082] "when uplink data is stored in the HARQ buffer for each of the first HARQ process and the second HARQ process, and also when mobile station device 1 detects DCI format 0 for the first HARQ process, this mobile station device 1 performs uplink data transmission by the first HARQ based on DCI format 0, and sets ACK for the first HARQ process...Furthermore, in this case, mobile station device 1 may flush the HARQ buffer for the second HARQ process, may delete the stored uplink grant, or may set ACK");
if both of the two data packets are failed to be transmitted (retransmission), the DCI format 4 is adopted to schedule two retransmitted packets corresponding to the two data packets in a same UL subframe;  (Suzuki: [0006] "In order to perform HARQ independently for each of the plurality of uplink data transmitted on the same PUSCH, the base station device transmits an HARQ indicator for each uplink data, and transmits the same uplink grant including the information related to HARQ that indicates initial transmission or retransmission for each uplink data. Non Patent Document 2 proposes to perform an independent HARQ process for each of the plurality of uplink data spatially multiplexed into the same PUSCH, when MIMO SM is used for an uplink" where the initial transmission uses DCI 4).
and when each of the two data packets has a HARQ process number, the retransmitted packet corresponding to each of the two data packets is independently scheduled.  (Suzuki: [0006] "In order to perform HARQ independently for each of the plurality of uplink data transmitted on the same PUSCH, the base station device transmits an HARQ indicator for each uplink data, and transmits the same uplink grant including the information related to HARQ that indicates initial transmission or retransmission for each uplink data. Non Patent Document 2 proposes to perform an independent HARQ process for each of the plurality of uplink data spatially multiplexed into the same PUSCH, when MIMO SM is used for an uplink").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Belghoul and Um to include the teachings of Suzuki in order for two UL packets to share a same HARQ process and a DCI format of 4 for a first transmission, and if one of the packets fail, utilize a DCI format of 0 for the retransmission of the failed packet, and if both packets fails, utilize a DCI format of 4 again for retransmission, and when the HARQ data packets the packets are independently scheduled (Suzuki: [0060, 0081-0082, 0006]).

Claims 36-37 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al. (hereafter Belghoul), US Patent Publication 2016/0233989 A1 in view of Um, et al. (hereafter Um) US Patent Publication 2018/0092128 A1, and in further view of Jang, et al. (hereafter Jang) US Patent Publication 2014/0286281 A1.

Regarding Claim 36, The method of claim 20, the combination of Belghoul and Um does not explicitly teach wherein the at least one UL subframe comprises a plurality of UL subframes, when DCI corresponding to each of the plurality of UL subframes is independently coded and DCIs corresponding to the plurality of UL subframes are born through a plurality of physical downlink control channel (PDCCHs) or enhanced PDCCH (ePDCCHs), the PDCCH or ePDCCH corresponding to each of the plurality of UL subframes is determined in at least one of the following manners: determining the PDCCH or ePDCCH corresponding to each of the plurality of UL subframes through indication information of the at least one UL subframe, the indication information comprising offsets of the at least one UL subframe relative to the downlink subframe; or determining the PDCCH or ePDCCH corresponding to each of the plurality of UL subframes through a smallest one of control channel element (CCE) indexes of the PDCCHs or ePDCCHs corresponding to all of the plurality of UL subframes.  
However, Jang does teach wherein the at least one UL subframe comprises a plurality of UL subframes, when DCI corresponding to each of the plurality of UL subframes is independently coded and DCIs corresponding to the plurality of UL subframes are born through a plurality of physical downlink control channel (PDCCHs) or enhanced PDCCH (ePDCCHs), (Jang:  [0120] "The PDCCH may have different size and purpose of the control information in accordance with the DCI format and may also vary in size depending upon the coding rate [i.e. different DCIs]", and [0123] "Such DCI formats may be independently applied [coded] for each user equipment, and the PDCCH of multiple user equipments [i.e. plurality of PDCCH] may be multiplexed in a single subframe"),
the PDCCH or ePDCCH corresponding to each of the plurality of UL subframes is determined in at least one of the following manners: determining the PDCCH or ePDCCH corresponding to each of the plurality of UL subframes through indication information of the at least one UL subframe, the indication information comprising offsets of the at least one UL subframe relative to the downlink subframe; (Jang: [0203] Additionally, information on starting from how long after the PDDCH transmission point the PUSCH is to be additionally allocated may be notified through the PDCCH. For example, the base station may transmit an offset (k) value to the MTC user equipment through the PDCCH, which is being transmitted from an n.sup.th subframe, and the MTC user equipment may transmit uplink data to the base station in accordance with the resource allocation cycle starting from an n+k subframe").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Belghoul and Um to include the teachings of (Jang: [0120, 0203]).

Regarding Claim 37, The method of claim 20, the combination of Belghoul and Um teaches wherein the at least one UL subframe comprises a plurality of UL subframes, (Belghoul: [0069] "the eNodeB 395 can provide LTE Assisted Access (LAA) to the UE 396 by scheduling and communicating grants for multiple subframes in which the UE 396 can communicate the UL data"),
predefining a number of the plurality of UL subframes or a length of an UL burst. (Belghoul: [0057, Fig. 3G] " The number of downlink subframes, special subframes, and uplink subframes can vary for different LTE TDD UL/DL subframe configurations used as illustrated in Table 370 of FIG. 3G"), where, for example configuration 0 predefines 2 bursts of 3 UL subframes).
Belghoul does not explicitly teach when DCI corresponding to each of the plurality of UL subframes is independently coded and DCIs corresponding to the plurality of UL subframes are born through a plurality of PDCCHs or ePDCCHs, a number of times for which the UE performs blind detection on the PDCCHs or ePDCCHs is reduced in at least one of the following manners:
However, Jang does teach when DCI corresponding to each of the plurality of UL subframes is independently coded and DCIs corresponding to the plurality of UL subframes are born through a plurality of PDCCHs or ePDCCHs, a number of times for which the UE performs blind detection on the PDCCHs or ePDCCHs is reduced in at least one of the following manners: (Jang:  [0120] "The PDCCH may have different size and purpose of the control information in accordance with the DCI format and may also vary in size depending upon the coding rate [i.e. different DCIs]", and [0123] "Such DCI formats may be independently applied [coded] for each user equipment, and the PDCCH of multiple user equipments [i.e. plurality of PDCCH] may be multiplexed in a single subframe").
The rational and motivation for adding this teaching of Li is the same as for Claim 36.

Claim 48 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al. (hereafter Belghoul), US Patent Publication 2016/0233989 A1 in view of Um, et al. (hereafter Um) US Patent Publication 2018/0092128 A1, and in further view of Jung, et al. (hereafter Jung) US Patent Publication 2018/0132271 A1.

Regarding Claim 48, The method of claim 1, the combination of Belghoul and Um teaches wherein when the self-scheduling is adopted and the at least one UL subframe..., the CCA type is the CCA of multiple detections with random backoff;  (Um: [0152] "FIG. 7B is an exemplary diagram of a self-scheduling scheme in which the common random back-off counter value is scheduled to the user terminals in the frequency sharing by using wireless communication system 100 of the present invention");
and when cross-carrier scheduling is adopted, the CCA type is the CCA of multiple detections with random backoff. (Um: [0152 "FIG. 7A is an exemplary diagram of a cross carrier scheduling scheme in which the common random back-off counter value is scheduled to the user terminals in the frequency sharing by using wireless communication system 100 of the present invention").
Although the combination of Belghoul and Um teach self-scheduling of a subframe using CCA of multiple detections with random backoff, the combination of Belghoul and Um does not explicitly teach and the at least one UL subframe and the downlink subframe do not belong to the same MCOT.
 and the at least one UL subframe and the downlink subframe (PDSCH) do not belong to the same MCOT. (Jung: [0092] "Unlike the licensed bands, a period during which signals can be transmitted continuously in an unlicensed band may be restricted within the maximum transmission duration (or, maximum occupation duration)" and [0142] "FIG. 11 is a timing diagram illustrating another exemplary embodiment for transmission of an unlicensed band burst based on self-scheduling" where it is interpreted the first maximum occupation duration is UL subframes in the start partial subframe, and the second maximum occupation duration is UL subframes in the end partial subframe).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Belghoul and Um to include the teachings of Jung in order to use a CCA type of random backoff when self-scheduling and cross scheduling is adopted and at least one UL subframe and downlink subframe do not belong to the same MCOT (Jung: [0092, 0142]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.L.S/Examiner, Art Unit 2416   


/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416